                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                   8:18CR270

       vs.
                                                                       ORDER
JACK EUGENE KNIGHT,

                        Defendant.


        The court has approved withdrawal of Assistant Federal Public Defender, Jeffrey L.
Thomas, in this case. After a review of the Financial Affidavit previously filed in this matter, I
find that the above-named defendant is eligible for appointment of new counsel pursuant to the
Criminal Justice Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District
of Nebraska.


        IT IS ORDERED that Donald L. Schense is appointed as attorney of record for the
above-named defendant in this matter and shall forthwith file an appearance in this matter.


        IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall forthwith
provide counsel with a draft appointment order (CJA Form 20) bearing the name and other
identifying information of the CJA Panel attorney identified in accordance with the Criminal
Justice Act Plan for this district.


        IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to the
Federal Public Defender for the District of Nebraska and Donald L. Schense.


        Dated this 24th day of April, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
